United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-11224
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ADAM ROSALES,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:01-CR-161-1-Y
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Adam

Rosales, has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Rosales has not filed a response to counsel’s motion and brief.

Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.